DISSENTING OFINION
Bao, Judge:
By reason of the considerations hereinbelow stated, I am unable to concur in the conclusions reached by my associates herein.
The 11 protests here involved, which have been consolidated for purposes of trial, raise the question of the proper dutiable classification of certain imported merchandise referred to as metal screen plates for so-called Bird Jonsson screens. These items were classified by the collector of customs at the port of entry as stock treating parts for pulp and paper machinery, within the purview of paragraph 356 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, and, accordingly, were assessed with duty at the rate of 18 per centum ad valorem or at the rate of 11 per centum ad valorem, depending upon the date of entry.
*86Plaintiff claims that said merchandise is properly dutiable at the rate of 9 per centum ad valorem or at the rate of 8y2 per centum ad valorem, depending upon the date of entry, within the provisions for parts of machines for making paper or paper pulp in paragraph 372 of said act, as modified by said sixth protocol.
The pertinent portions of the respective trade agreement provisions read as follows:
Paragraph 356, as modified by T.D. 54108, supra:
Roll bars, bed plates, and all other stock-treating parts for pulp and paper machinery (not including paper or pulp mill knives)_18% ad val. 17% ad val.
Paragraph 372, as modified by said T.D. 54108:
Machines, finished or unfinished, not specially provided for :
* * * * * * *
* * * machines for making paper or paper pulp_9% ad val. 8%% ad val.
* * * * * S¡« *
Parts, not specially provided for, wholly or in chief value of metal or porcelain, of any article provided for in any item 372 in this Part_The rate for the article of which they are parts.
This case raises issues which are allied to those involved in the case of Bird Machine Company v. United States, protest 61/8644, 49 Cust. Ct. 65, C.D. 2362, decided concurrently herewith, in which I have also noted my dissent, and the testimonial record in said case has been physically incorporated herein. In addition, the parties have stipulated certain material facts, and one of the two witnesses who testified in the companion case gave further testimony here.
The stipulation describes the imported articles and the machine in which they are used as follows:
1. Tbe merchandise, the classification of which is the subject matter of these cases, is metal screen plates for the so-called Bird Jonsson Screen.
2. The Bird J’onsson screen is a compact self-contained unit consisting of an open trough or vat in which the perforate screen plates form the base or floor. The stock flows into one end of the screen and is subjected to intense but precisely controlled vibration while traveling over the scientifically shaped and perforated screening area. The purpose of the screen is to separate wanted fibres from unwanted dirt, knots, chips, knuckles, cockle burrs, wet strength paper, cellophane, paper clips, rubber bands, etc. This result is accomplished by the stock containing the good, clean fibres passing through the screen plate openings while the other materials are carried to the discharge end of the screen, impelled by the vibrating action of the screening surface. The screen does not change the size or shape or otherwise affect the fibres or other materials. It merely screens from the stock all material other than usable fibres.
A brochure, attached to the stipulation as exhibit A, provides a more detailed description of the Bird Jonsson screen, its operation, functions, and results, as well as photographic illustrations thereof.
*87The evidence in the incorporated case, as here supplemented, shows that after the raw materials for pulp making have been prepared for conversion into pulp, they are conveyed to a digester where they are treated with chemicals and cooked under steam pressure. The cooked batch, or slurry, as it is then called, flows from the digester into a blow tank and from there to the Jonsson screen which effects a coarse separation of knots, uncooked chips, slabs, and other debris from the finer particles of the slurry. The latter is further screened, washed, and thickened before it is conveyed to a storage chest as finished paper pulp. The screenings discharged from the Jonsson screen are usually returned to a refiner for reduction in size, after which they are sent back to the blow tank and again processed through the Jonsson screen.
Both witnesses were of opinion that the Jonsson screen is a machine for making paper and pulp, but not a stock treating machine, and that the metal screen plates are essential parts of the machine. They defined “treating” as a mechanical action, such as grinding or grating, which results in the reduction of the size and shape of a slurry. They did not consider the action of a Jonsson screen as a treating process, since it does not have any effect on the material which passes through it, other than to separate fine stock from larger particles and unwanted debris. In fact, according to one of the witnesses, the Jonsson screen is so rapid a process, sieving 2,000 gallons per minute, that there is no chance of abrasion or any reduction in size of the material which passes through it.
The merchandise involved in the companion case was a so-called Skardal stock preparator, as well as various parts thereof, which refines the coarse material discharged from the Jonsson screen by a process of beating and grinding between rotating shoes and the inner surface of a perforated cylinder. When the stock is sufficiently refined to pass through the holes in the cylinder, it is conveyed to a second and third similar unit having progressively smaller perforations until it is fine enough to be returned to the blow tank.
As in the instant case, the Skardal stock preparators were classified in paragraph 356 of the Tariff Act of 1930, as modified, supra, as stock treating parts for pulp and paper machinery, and were claimed to be properly provided for in paragraph 372, as modified, supra, as machines for making paper and pulp, or parts thereof. Although the precise issue in the case was whether a complete machine could be considered to be a stock treating part for pulp or paper machinery, a subsidiary consideration necessary to the ultimate determination of the issue was the scope and meaning of the statutory provision for “stock-treating parts for pulp and paper machinery.”
*88Upon this phase of the case, I regarded as controlling the construction placed on this language by our appellate court in the case of California Fruit Wrapping Mills (Inc.) v. United States, 19 C.C.P.A. (Customs) 381, T.D. 45513, wherein the following is stated:
We do not think that the legislative intent in the use of the words “stock-treating parts for pulp and paper machinery” is so apparent as to exclude consideration of the doctrine of ejusdem generis or other applicable rules of construction.
We agree with the lower court that the screens here involved are not ejusdem generis with the articles designated in said paragraph 356. The articles named in the paragraph are those which cut, grind, or beat material, or assist in performing those functions. It is established that the screens * * * neither perform nor assist in performing such functions.
*******
As heretofore indicated, we think that the words “stock-treating parts,” as used in said paragraph 356, refer to the treatment of paper and pulp material before it has reached the stage of going upon the wire screens here involved, and refer to parts which perform, or assist in performing, the functions of cutting, grinding, beating, or similar functions.
As explained in the instant record, it does not appear to me that the Jonsson screen performs or assists “in performing the functions of cutting, grinding, beating, or similar functions.” While it is a step in the process of making paper pulp, the separation of coarse particles from fine does not effect a reduction in the size or shape of either the material which passes through the screen or the material which is discharged from it. Accordingly, it is not, in my opinion, a process similar to cutting, grinding, or beating, all of which necessarily affect the size or the shape or the character of the substance so treated.
Neither do I consider the Jonsson screen plate to be ejusdem generis with any of the items specified in paragraph 356 of the Tariff Act of 1930, as originally enacted1 or as modified, supra.
Since it is clear that the Jonsson screen is a machine used in a pulp mill for the manufacture of paper pulp and that the subject screen plates are essential parts of said Jonsson screens, and in view of my analysis of the competing provisions in the companion case, I would sustain the claim of plaintiff for classification of the merchandise at bar within the provisions of paragraph 372, as modified, supra, as parts of machines for making paper pulp or paper, which are dutiable at the rate of 9 per centum ad valorem or at the rate of 8y2 per centum ad valorem, depending upon the date of entry.

 Paragraph 356 of the Tariff Act of 1930, as originally written, provides as follows :
Planing-machlne knives, tannery and leather knives, tobacco knives, paper and pulp mill knives, roll bars, bed plates, and all other stock-treating parts for pulp and paper machinery, shear blades, circular cloth cutters, circular cork cutters, circular cigarette cutters, meat-slicing cutters, and all other cutting knives and blades used In power or hand machines, 20 per centum ad valorem.